DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17, 2020.
Drawings
Contrary to applicants’ response filed November 12, 2020, the present application appears to be devoid of any drawings.  Clarification is requested.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how the melting point range limits PA 46.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10-12 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 108587109 A (Bai).
Bai discloses a heat-resistant resin composition comprising:
22 to 35 wt.%  polyphenylene ether (meets applicants’ PPE);
2 to 27 wt.% nylon 6 (meets applicants’ second PA);
14 to 21 wt. % nylon 46 (meets applicants’ first PA); 
3 wt. % compatibilizer (not precluded from present claims);
20 to 35 wt.% glass fiber (not precluded from present claims);
0.3 wt. % coupling agent (not precluded from present claims); 
0.2 wt. % antioxidant (not precluded from present claims); and
0.5 wt. % lubricant (not precluded from present claims),
wherein the weight ratio of the PPE to total nylon and the weight ratio of nylon 46 to nylon 6 (e.g., per working examples) meet those presently claimed.  It is reasonably believed that the nylon 46 disclosed by Bai inherently has a higher melting point as meets applicants’ melting point proviso). The onus is shifted to applicants to establish that the presently claimed product per claims 1 and 2 is not the same as or obvious from that set forth by Bai.
	As to claims 10 and 11, inasmuch as Bai’s exemplified compositions meet the claimed composition, both in terms of the types of materials added and their weight ratios, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to product-by-process claims 12 and 13, Bai discloses (injection) molded articles useful as automobile components (e.g., [0004], [0025]).  Case law holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 227 USPQ 964.  Accordingly, no patentable distinction is apparent between Bai’s molded articles and that presently claimed.
Bai anticipates the present claims in that it is reasonably believed that the nylon 46/nylon 6 compositions inherently meet the claimed melting point proviso and weight ratios.  In the alternative, it would have been within the purview of Bai’s inventive disclosure, and obvious to one having ordinary skill in the art, to prepare compositions meeting the presently claimed weight ratios with the reasonable expectation of success as per said compositions being encompassed by Bai’s content ranges.
Response to Arguments
Applicant’s arguments filed November 12, 2020 have been fully considered and are persuasive.  The 35 USC 112 and 102/103 rejections over U.S. 2013/0203922 (Horiuchi) and JP 2011046781 A (Furukawa) have  been withdrawn. 
                                          Prior Art of Interest
JP 01146953 A (Ibuki) discloses a composition comprising (A) 60 to 97 wt. % of a nylon mixture comprising 80 to 99 wt. % nylon 46 and 1 to 20 wt. % of another aliphatic nylon such as nylon 6 and (B) 3 to 30 wt.% of a flame retardant brominated polyphenylene ether, wherein the nylon 46 has a melting point of 295˚C and the nylon 6 has a melting point of 220˚C.  The weight ratio of nylon 46 to nylon 6 disclosed by Ibuki, however, is outside the presently claimed weight ratio of 1 : 0.5 to 15.
                                            	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765